Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roughing pump, magnets, laser, jig and fixture, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The abstract of the disclosure is objected to because the applicant does not positively recite “temperature and pressure gauges to monitor the levels inside of the5 system, a cooling fan to reduce the temperature outside of the system,” nor “the X-ray Tube insert inside of the system, and relief valves to release the pressures inside of the system”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the applicant has numerous spelling errors in the specification, for example par. 30 The chamer, the applicant is advised to reread the specification and to correct errors found.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “sufficient power” is unclear because the level of sufficiency is not determinable based upon the disclosure of the specification.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “electrical magnet” is unclear because there is no definition what the applicant means by an electrical magnet. The interpretation herein is that “electrical magnet” is meant to be an electromagnet or similar technology. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 5, 6, 8, 10, 12, 14, 16, 17, 18, 19, and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110236569A1 WEILLER (hereinafter “WEILLER”) in view of US5015818A Kautz (hereinafter “Kautz”). 
Regarding claim 1, WEILLER teaches, except where struck through, A laser welding system that is configured to form a weld at a weld location on an object, the laser welding system comprising (abstract; It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, Kropa v. Robie, 88 USPQ 478. Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates,  Loctite Corp. V. Ultraseal Ltd., 228 USPQ 90, 94): a chamber (exposure chamber 401) that is configured to attain a pressure that is less than or equal to 10-7 Torr (par. 69 and 70 teach the turbomolecular pump 415 and RGA 421 operating at 1×10−8 Ton and 1×10−4 Torr that is within the range of the instant application and being connected to test chamber 400); a laser (HeNe laser beam 311 and Nd:YAG laser beam 331 in fig. 3, par. 62 teaches the embodiment of fig. 3 being aligned in conjunction with the embodiment of fig. 4) that is configured to deliver sufficient power to the object to form a weld at the weld location on the object (par. 76 to 78 and fig. 5 teach the power delivered to substrate 402 under varying fluence levels, it is obvious for one of ordinary skill in the art before the effective filing date of the instant application to choose a target fluence level for ablation or welding); .  WEILLER does not teach and at least one magnet in the chamber, wherein the at least one magnet is configured to attract evaporated molecules generated during welding.  Kautz teaches, and at least one magnet  in the chamber (magnets 24, 25, and 26), wherein the at least one magnet is configured to attract evaporated molecules generated during welding (abstract; column 5 lines 1-5; claim 1).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER reference, to include and at least one magnet  in the chamber, wherein the at least one magnet is configured to attract evaporated molecules generated during welding, as suggested and taught by Kautz, for the purpose of providing the advantage of removing the debris as it is produced during FTM welding and cutting, the metallic particles are prevented from becoming attached to the FTM and blocking its electron beam transiting apertures (column 2 lines 2-5).

Regarding claim 2, WEILLER teaches, at least one roughing pump (roughing pump 416) that is configured to generate vacuum inside of the chamber (par. 68 and 69), and at least one turbo pump (turbomolecular pump 415), wherein the roughing pump is in fluid communication with the turbo pump, and wherein the turbo pump is in fluid communication with the chamber (par. 68; fig. 4).  

Regarding claim 3, Kautz teaches, wherein the at least one magnet comprises rare earth magnets (column 4 lines 4-6; claim 10).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER reference, to include wherein the at least one magnet comprises rare earth magnets, as suggested and taught by Kautz, for the purpose of providing the advantage of removing the debris as it is produced during FTM welding and cutting, the metallic particles are prevented from becoming attached to the FTM and blocking its electron beam transiting apertures (column 2 lines 2-5).

Regarding claim 5, Kautz teaches, wherein the at least one magnet is positioned adjacent to the weld location (fig. 1a and fig 1b; claim 1; claim 2; claim 11; claim 12).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER reference, such that wherein the at least one magnet is positioned adjacent to the weld location, as suggested and taught by Kautz, for the purpose of providing the advantage of removing the debris as it is produced during FTM welding and cutting, the metallic particles are prevented from becoming attached to the FTM and blocking its electron beam transiting apertures (column 2 lines 2-5).

Regarding claim 6, Kautz teaches, wherein the at least one magnet is positioned adjacent to the weld location (fig. 1a and fig 1b; claim 1; claim 2; claim 11; claim 12).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER reference, such that wherein the at least one magnet is positioned adjacent to the weld location, as suggested and taught by Kautz, for the purpose of providing the advantage of removing the debris as it is produced during FTM welding and cutting, the metallic particles are prevented from becoming attached to the FTM and blocking its electron beam transiting apertures (column 2 lines 2-5).

Regarding claim 8, WEILLER teaches, wherein all other connections to the chamber are closed in order to attain the pressure that is less than or equal to 10-7 Torr (par. 68 to 70).

Regarding claim 10, WEILLER teaches, further comprising: 21ATTORNEY DOCKET NO. 3818.00H2'1 a laser viewport (entrance viewport 407) that is configured to allow emission from the laser to pass through without any deflection (par. 65 and 66), wherein the laser viewport is confilured to prevent fluid leakage therethrough (par. 66 teaches purging to prevent damage to the viewports which is obvious that the viewports in WEILLER are sealed against pressure).

Regarding claim 12, WEILLER teaches, further comprising: at least one jig and fixture that is configured to align and hold in position for welding at least two components of the object (par. 65).  

Regarding claim 14, WEILLER teaches, except where struck through, A method of forming a weld in a vacuum (abstract) comprising: placing an object to be welded (substrate 402; par. 64) into a vacuum chamber (exposure chamber 401) (par. 53); creating a vacuum in the chamber (par. 68 to 71); forming a weld at the object (par. 76 to 78 and fig. 5 teach the power delivered to substrate 402 under varying fluence levels, it is obvious for one of ordinary skill in the art before the effective filing date of the instant application to choose a target fluence level for ablation or welding); .  WEILLER does not teach having at least one magnet therein nor using the at least one magnet to attract particles dispersed during formation of the weld .  Kautz teaches, having at least one magnet therein (magnets 24, 25, and 26) and using the at least one magnet to attract particles dispersed during formation of the weld (abstract; column 5 lines 1-5; claim 1).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER reference, to include having at least one magnet therein and using the at least one magnet to attract particles dispersed during formation of the weld, as suggested and taught by Kautz, for the purpose of providing the advantage of removing the debris as it is produced during FTM welding and cutting, the metallic particles are prevented from becoming attached to the FTM and blocking its electron beam transiting apertures (column 2 lines 2-5).

Regarding claim 16, WEILLER teaches, wherein welding the object comprises forming a weld line (par. 76 to 78 and fig. 5 teach the power delivered to substrate 402 under varying fluence levels, it is obvious for one of ordinary skill in the art before the effective filing date of the instant application to choose a target fluence level for ablation or welding).

Regarding claim 17, WEILLER teaches wherein forming the weld comprises delivering energy to the object with an energy source (par. 76 to 78 and fig. 5 teach the power delivered to substrate 402 under varying fluence levels, it is obvious for one of ordinary skill in the art before the effective filing date of the instant application to choose a target fluence level for ablation or welding; HeNe laser beam 311 and Nd:YAG laser beam 331 in fig. 3, par. 62 teaches the embodiment of fig. 3 being aligned in conjunction with the embodiment of fig. 4).

Regarding claim 18, WEILLER teaches wherein the energy source comprises a laser (HeNe laser beam 311 and Nd:YAG laser beam 331 in fig. 3, par. 62 teaches the embodiment of fig. 3 being aligned in conjunction with the embodiment of fig. 4).  

Regarding claim 19, WEILLER teaches, except where struck through, A welding system that is configured to form a weld at an object, the welding system (abstract; It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, Kropa v. Robie, 88 USPQ 478. Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates,  Loctite Corp. V. Ultraseal Ltd., 228 USPQ 90, 94) comprising: a chamber (exposure chamber 401) that is configured to attain a pressure that is less than or equal to 10-7 Torr (par. 69 and 70 teach the turbomolecular pump 415 and RGA 421 operating at 1×10−8 Ton and 1×10−4 Torr that is within the range of the instant application and being connected to test chamber 400); an energy source (HeNe laser beam 311 and Nd:YAG laser beam 331 in fig. 3, par. 62 teaches the embodiment of fig. 3 being aligned in conjunction with the embodiment of fig. 4) that is configured to deliver sufficient power to the object to form a weld at the object (par. 76 to 78 and fig. 5 teach the power delivered to substrate 402 under varying fluence levels, it is obvious for one of ordinary skill in the art before the effective filing date of the instant application to choose a target fluence level for ablation or welding); .  WEILLER does not teach and3ATORNEY DOCKET NO. 38108.0002]11 at least one magnet in the chamber (magnets 24, 25, and 26), wherein the at least one magnet is configured to attract evaporated molecules generated during welding (abstract; column 5 lines 1-5; claim 1).  Kautz teaches, and3ATORNEY DOCKET NO. 38108.0002]11 at least one magnet in the chamber, wherein the at least one magnet is configured to attract evaporated molecules generated during welding.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER reference, to include and3ATORNEY DOCKET NO. 38108.0002]11 at least one magnet in the chamber, wherein the at least one magnet is configured to attract evaporated molecules generated during welding, as suggested and taught by Kautz, for the purpose of providing the advantage of removing the debris as it is produced during FTM welding and cutting, the metallic particles are prevented from becoming attached to the FTM and blocking its electron beam transiting apertures (column 2 lines 2-5).

Regarding claim 20, WEILLER teaches wherein the energy source comprises a laser (HeNe laser beam 311 and Nd:YAG laser beam 331 in fig. 3, par. 62 teaches the embodiment of fig. 3 being aligned in conjunction with the embodiment of fig. 4).  

Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110236569A1 WEILLER (hereinafter “WEILLER”) in view of US5015818A Kautz (hereinafter “Kautz”) in view of US4447701A Brown (hereinafter “Brown”). 
Regarding claim 4, WEILLER and Kautz do not teach wherein the at least one magnet comprises.  Brown teaches, wherein the at least one magnet comprises(electromagnet 24 is used in Brown to capture slag after gas jet or laser cutting which is in the same field of endeavor as the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER and Kautz references, such that wherein the at least one magnet comprises electrical magnets, as suggested and taught by Brown, for the purpose of providing the advantage that captured slag can be released from the electromagnet by de-energizing it (column 2 lines 17 to 20).

Regarding claim 7, Kautz teaches, wherein the at least one magnet is positioned adjacent to the weld location (fig. 1a and fig 1b; claim 1; claim 2; claim 11; claim 12).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER reference, such that wherein the at least one magnet is positioned adjacent to the weld location, as suggested and taught by Kautz, for the purpose of providing the advantage of removing the debris as it is produced during FTM welding and cutting, the metallic particles are prevented from becoming attached to the FTM and blocking its electron beam transiting apertures (column 2 lines 2-5).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110236569A1 WEILLER (hereinafter “WEILLER”) in view of US5015818A Kautz (hereinafter “Kautz”) in view of US9401259B2 Ukiyo (hereinafter “Ukiyo”). 
Regarding claim 15, WEILLER and Kautz do not teach wherein the object is an X-ray tube.  Ukiyo teaches, wherein the object is an X-ray tube (radiation generating tube; column 4 lines 34 to 39 teach the vacuum-tight joint being made by laser welding) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER and Kautz reference, such that wherein the object is an X-ray tube, as suggested and taught by Ukiyo, for the purpose of providing the advantage of providing a radiation generating tube in which an insulating tube is prevented from being damaged by heat generated from a target or an electron emitting Source during drive (column 2 lines 23 to 29).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110236569A1 WEILLER (hereinafter “WEILLER”) in view of US5015818A Kautz (hereinafter “Kautz”) in view of US20160167172A1 Goncharov (hereinafter “Goncharov”). 
Regarding claim 13, WEILLER and Kautz do not teach further comprising: an automatic wire feeder system that is configured to provide weld filler to the weld location during welding.  Goncharov teaches, further comprising: an automatic wire feeder system that is configured to provide weld filler to the weld location during welding (par. 178 teaches the use of an automatic laser beam welding cladding system; par. 232 teaches performing welding in a vacuum).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the WEILLER and Kautz references, to include further comprising: an automatic wire feeder system that is configured to provide weld filler to the weld location during welding, as suggested and taught by Goncharov, for the purpose of providing the advantage to produce crack-free welds at ambient temperature on most polycrystalline, directionally solidified and single crystal superalloys with a high content of gamma-prime phase and carbon, reducing the cost, increasing productivity and improving the health and safety of the work conditions (par. 43). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763